REASONS FOR ALLOWANCE
	This allowance is in response to the amendment filed April 8, 2022 by which claims 1-11, 13-20 and 22 were amended and claims 12, 21, and 23 were canceled.

	The prior art of record fails to show, suggest or provide rationale for the claimed combinations, of the plurality of pusher trays and the details of the “layered metallic doorframe” having a plurality of tabs that “extend into a top side… and into a bottom side” of a retail fixture, of claims 1 and 13. Paragraphs [00124] and [00128] of the specification are noted.
	While U.S. Patent Nos. 4,706,821, 5,918,954, 6,076,670, 6,193,085, 8,485,391, and 8,727,179 and U.S. Patent Application Publication Nos. 2016/0157634, 2015/0096997, 2014/0190913, 2014/0061218, 2011/022059,7 2011/0087369, 2011/0049067, 2009/0184130, and 2005/0189369 are considered to show trays and a door, these references fail to show the details of doorframe and tabs, as advanced above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

April 21, 2022